Illinois Official Reports

                                        Appellate Court



            White v. Retirement Board of the Policemen’s Annuity & Benefit Fund,
                                  2014 IL App (1st) 132315



Appellate Court           HARRIET DAVIS WHITE, Plaintiff-Appellee, v. THE
Caption                   RETIREMENT BOARD OF THE POLICEMEN’S ANNUITY AND
                          BENEFIT FUND OF THE CITY OF CHICAGO, Defendant-
                          Appellant.



District & No.            First District, Sixth Division
                          Docket No. 1-13-2315


Filed                     August 29, 2014


Held                       On appeal from an order of the circuit court reversing a decision of the
(Note: This syllabus Retirement Board of the Policemen’s Annuity and Benefit Fund of the
constitutes no part of the City of Chicago denying plaintiff’s petition for prior service credit for
opinion of the court but her previous employment with the City of Chicago, the circuit court’s
has been prepared by the order was affirmed, since plaintiff presented sufficient evidence to
Reporter of Decisions satisfy the requirements of section 5-214(c) of the Pension Code, she
for the convenience of was entitled to the applicable pension service credit, and the cause was
the reader.)               remanded to the Board for a determination of the amount of that credit.




Decision Under            Appeal from the Circuit Court of Cook County, No. 12-CH-26791; the
Review                    Hon. Neil Cohen, Judge, presiding.




Judgment                  Affirmed and remanded with directions.
     Counsel on                 David R. Kugler, of the Retirement Board of the Policemen’s Annuity
     Appeal                     and Benefit Fund of the City of Chicago, of Chicago, for appellant.

                                Law Offices of Thomas J. Pleines, of Chicago, for appellee.




     Panel                      JUSTICE REYES delivered the judgment of the court, with opinion.
                                Justice Hall concurred in the judgment and opinion.
                                Justice Lampkin dissented, with opinion.




                                                   OPINION

¶1         Defendant, the Retirement Board of the Policemen’s Annuity and Benefit Fund of the City
       of Chicago (Board), appeals from the circuit court of Cook County’s order reversing the
       Board’s denial of plaintiff Harriet Davis White’s (White) petition for prior service credit for
       her previous employment with the City of Chicago. On appeal, the Board argues the circuit
       court erred in reversing the Board’s determination for two reasons: (1) the amended version of
       section 5-214(b) of the Illinois Pension Code (Pension Code) (40 ILCS 5/5-214(b) (West
       2012)) retroactively applied to White’s claim and, therefore, White could not receive pension
       service credit for her prior employment with the office of the corporation counsel; and (2)
       White’s position as an administrative assistant II/police aide (police aide) for the City of
       Chicago police department did not qualify for prior service credit pursuant to section 5-214(c)
       of the Pension Code (40 ILCS 5/5-214(c) (West 2010)) because White’s duties did not
       constitute “investigative work.” For the reasons that follow, the judgment of the circuit court of
       Cook County is affirmed and the cause is remanded for further proceedings consistent with this
       opinion.

¶2                                          BACKGROUND
¶3         On February 17, 2010, White filed a petition with the Board seeking pension credit for two
       prior service periods with the City of Chicago under sections 5-214(b) and 5-214(c) of the
       Pension Code. As of the date of the petition, White had been a police officer with the Chicago
       police department since April 1998. Attached to White’s petition were documents from the
       City of Chicago which verified White’s employment history. The documents established that
       the first period of her employment with the City of Chicago was with the corporation counsel’s
       office in the law department beginning on November 1, 1985, and ending on August 31, 1988,
       as a legal investigator. The second period of employment was as a police aide with the City of
       Chicago police department from March 16, 1992, until April 12, 1998.1 As a police aide,
       White alleged her duties were to conduct investigations of criminal and noncriminal offenses,

             1
             We note that White was sworn in as a police officer in April 1998 and she does not assert on appeal
       that she was a police officer prior to that time.
                                                       -2-
     to evaluate and classify the crime or ordinance violation, and to prepare written reports
     regarding those complaints. In addition, White asserted she conducted traffic accident
     investigations and prepared written reports for those investigations. White also stated she
     maintained and issued district vehicles and radio assignments, kept attendance and absence
     records, answered telephone inquiries, and assisted citizens with various city service requests.2
¶4       At the time White filed her petition for prior service credit, the relevant portions of section
     5-214 of the Code provided:
             “Any participant in this fund *** who has rendered service as a member of the police
             department of the city for a period of 3 years or more is entitled to credit for the various
             purposes of this Article for service rendered prior to becoming a member or subsequent
             thereto for the following periods:
                     ***
                     (b) As a temporary police officer in the city or while serving *** in the office of
                 the corporation counsel ***.
                     (c) While performing safety or investigative work for the county in which such
                 city is principally located or for the State of Illinois or for the federal government,
                 on leave of absence from the department of police, or while performing
                 investigative work for the department as a civilian employee of the department.” 40
                 ILCS 5/5-214 (West 2010).
¶5       On April 29, 2010, White appeared at the hearing on her petition for prior service credit
     pro se. The Board cautioned White that she may want to hire an attorney to represent her
     during the proceedings. Thereafter, White informed the Board that she intended to obtain
     counsel. The Board excused White without prejudice so she could obtain legal representation.
     The matter was continued generally. On February 12, 2012, an attorney filed an appearance on
     White’s behalf and requested a hearing on White’s pending petition.
¶6       On March 29, 2012, the Board conducted a hearing on White’s petition. At the time of the
     hearing section 5-214(b) of the Pension Code had been amended (effective January 5, 2012)
     and stated any participant in the fund who has rendered service as a member of the police
     department of the city for a period of three years or more is entitled to prior service credit for
     the period:
                 “(b) As a temporary police officer in the city or while serving in the office of the
             mayor or in the office of the corporation counsel, as a member of the city council of the
             city, as an employee of the Policemen’s Annuity and Benefit Fund created by this
             Article, as the head of an organization whose membership consists of members of the
             police department, the Public Vehicle License Commission and the board of election
             commissioners of the city, provided that, in each of these cases and for all periods
             specified in this item (b), including those beginning before the effective date of this
             amendatory Act of the 97th General Assembly, the police officer is on leave and
             continues to remain in sworn status, subject to the professional standards of the public
             employer or those terms established in statute.” 40 ILCS 5/5-214(b) (West 2012).
     Section 5-214(c) of the Pension Code remained unchanged.


        2
         The circuit court’s June 26, 2013, order indicates there was another letter filed by White on
     February 2, 2010. That letter, however, is not included in the record on appeal.
                                                  -3-
¶7          Initially, the Board and White’s counsel discussed the effect of the amendment of section
       5-214(c) on White’s claim for credit for her service with the office of the corporation counsel.
       White’s attorney argued that the amended section did not apply to his client’s claim because
       White’s claim had been pending before the Board prior to the amendment. The Board did not
       render a determination at that time but stated it would consider the issue of which version of
       the statute applied to White’s claim.
¶8          At the hearing, White testified that the reason she delayed pursuing the prior service credit
       was because “some things had happened in my life and I didn’t come back, and I tried to find
       an attorney that I could afford. And when I did, I found my attorney here, but prior to that, I had
       some things happen in my life financially.” Regarding her first period of employment with the
       office of the corporation counsel, White testified she was employed there from November
       1985 until August 1988. Her duties included investigating torts and personal injuries as well as
       serving subpoenas.
¶9          Regarding her second period of employment as a police aide with the City of Chicago
       police department, White testified that she was assigned to the 22nd District police station and
       “assisted citizens as they came into the station and conducted investigations.” All of the
       investigations occurred inside the police station, as the “citizens entered the station seeking
       police service or police help” while she sat at a desk, dressed in her police uniform. White
       testified she would listen to the citizen and then “formulate a detailed list of questions” in order
       to “help resolve [the] situation.” For example, White would inquire as to whether the
       complaint was criminal or “noncriminal.” White stated she would write a report and determine
       what type of crime occurred. If she determined a follow-up investigation was necessary, White
       would inform the detective division and explain the matter to them. White further testified that
       sometimes she would have to “give a flash message over the radio” in case it was “an action
       that’s [sic] needed to be taken care of immediately.” White stated she would write the initial
       report before the other police officers or detectives would be assigned to conduct a further
       investigation in order to complete the report.
¶ 10        White also provided testimony regarding specific reports she prepared. One incident
       involved an individual making a complaint to White about five or six dogs that were constantly
       barking. White testified she asked the individual a series of detailed, follow-up questions in
       order for her to determine how she was going to “handle the situation.” White formulated
       questions about the dogs, and he responded that they were pit bulls and they looked
       malnourished. The answers to her questions led White to conclude that illegal dog fighting was
       occurring in that location. White testified she “conducted a follow-up investigation by
       initiating an information report, which is handled by the detective division.” An illegal
       dog-fighting ring was discovered and “contraband” and “a couple of guns” were retrieved from
       that location.
¶ 11        The second incident White testified about involved a frightened and hysterical child. White
       asked the mother a series of questions which led her to believe there was something physically
       wrong with the child. Through her questioning, White discovered that the child had been
       acting afraid and nervous and had been complaining of pain.
¶ 12        At this point in White’s testimony the Board stated, “I think we’ve heard enough to tell you
       the truth.” White was, however, able to testify that she advised an ambulance be called to take
       the child to a hospital and that it was later determined the child had been sexually assaulted.
¶ 13        White’s counsel then requested the Board consider an affidavit of Officer Richard
       Maxwell (Officer Maxwell) who worked with White at the 22nd District police station. The
                                                      -4-
       affidavit set forth that Officer Maxwell was unable to attend the hearing because he was
       scheduled to work. Officer Maxwell’s affidavit established he had personal knowledge of the
       duties performed by White from 1995 until she became a sworn police officer. Officer
       Maxwell averred that as a police aide, White’s duties included conducting preliminary
       investigations and preparing confidential police reports. Officer Maxwell further stated that “a
       typical preliminary investigation would include interviewing the victims and witnesses of a
       criminal incident. *** Harriet would question the persons involved and, based upon their
       responses, formulated follow-up questions.” Officer Maxwell also testified that part of White’s
       duties consisted of conducting “name checks” of individuals who had been arrested for
       purposes of bringing the correct charges and determining bond. Officer Maxwell explained
       that “Harriet would have to gather additional information about the actual individual in
       custody to determine if he or she was wanted on a warrant for another charge.” Lastly, Officer
       Maxwell averred that White conducted searches of female arrestees for “evidence of drugs,
       guns and other evidence of criminal activity.” Officer Maxwell opined that the duties
       performed by White were investigative duties and that she qualified for prior service credit.
       The affidavit was signed and sworn by Officer Maxwell before a notary public on March 26,
       2012.
¶ 14       The Board inquired as to why Maxwell was not present. White’s counsel responded, “[a]s
       he says in his affidavit, he had to work today and couldn’t be here.” No witnesses testified in
       opposition to White’s petition.
¶ 15       The Board then recessed into executive session. White’s petition for prior service credit
       was put to a vote. Five members voted in favor of denying White’s claim for prior service
       credit for her employment with the office of the corporation counsel and one member voted in
       favor of granting it. Regarding White’s claim for prior service credit for her employment as a
       police aide, four members voted in favor of denying it and two members voted in favor of
       granting it. Accordingly, White’s petition for prior service credit under sections 5-214(b) and
       5-214(c) was denied.
¶ 16       In its April 30, 2012, written order the Board determined it would not consider the affidavit
       of Officer Maxwell, “as there was no showing made as to why the officer could not be present
       and be examined as to the affidavit made and his credibility.” The Board also rejected White’s
       argument that the previous version of section 5-214(b) applied to her application. The Board
       stated the April 2010 hearing was continued based on White’s decision that she should obtain
       the services of an attorney and that White elected not to present her claim during the
       subsequent years. The Board also stated it is “required to follow the law in existence at the time
       of the hearing.” Applying the amended version of section 5-214(b), the Board determined that
       White was not on a leave of absence while serving in the corporation counsel’s office as
       required by section 5-214(b) as amended, and denied her claim for that period on that basis.
¶ 17       Regarding White’s second period of employment as a public aide, the Board determined
       her position did not include “investigative work” as that term is used in 5-214(c). The Board
       noted that White did not conduct any follow-up investigations and that her job “is best
       described as informative, clerical, in obtaining information from citizens or officers and
       transmitting that information to others (detectives) for investigative work.”
¶ 18       On July 16, 2012, White filed a petition for administrative review in the circuit court of
       Cook County. After the matter was fully briefed, the circuit court issued a written order
       reversing the Board’s determination as to both periods of White’s employment. First, the
       circuit court determined that the amended version of section 5-214(b) was inappropriately
                                                   -5-
       applied retroactively to White’s claim. Accordingly, the circuit court determined White was
       entitled to credit for her service at the office of the corporation counsel. Second, the circuit
       court determined that the Board’s determination that White’s position as a police aide did not
       qualify for service credit under section 5-214(c) was clearly erroneous as the evidence
       established White conducted “investigative work.”
¶ 19       This appeal timely followed.

¶ 20                                            ANALYSIS
¶ 21       On appeal, the Board argues the circuit court erred in reversing the Board’s determination
       for two reasons: (1) the amended version of section 5-214(b) of the Pension Code (40 ILCS
       5/5-214(b) (West 2012)) retroactively applied to White’s petition, and, therefore, White could
       not receive prior service credit for her previous employment with the office of the corporation
       counsel; and (2) White’s position as a police aide for the City of Chicago police department did
       not constitute “investigative work” pursuant to section 5-214(c) of the Pension Code (40 ILCS
       5/5-214(c) (West 2012)). We consider the Board’s contentions in turn.

¶ 22                                        Standard of Review
¶ 23       When a party appeals the circuit court’s decision on a complaint for administrative review,
       we review the administrative decision rather than the circuit court’s decision. Esquivel v.
       Retirement Board of the Policemen’s Annuity & Benefit Fund, 2011 IL App (1st) 111010, ¶ 18.
       There are three types of questions that a court may encounter on administrative review of an
       agency decision: questions of fact, questions of law, and mixed questions of law and fact.
       Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 210 (2008);
       Collins v. Retirement Board of the Policemen’s Annuity & Benefit Fund, 407 Ill. App. 3d 979,
       983 (2011). Consequently, “The applicable standard of review depends upon whether the
       question presented is one of fact, one of law, or a mixed question of fact and law.” American
       Federation of State, County & Municipal Employees, Council 31 v. Illinois State Labor
       Relations Board, State Panel, 216 Ill. 2d 569, 577 (2005). The Administrative Review Law
       provides that judicial review of an administrative agency decision shall extend to all questions
       of law and fact presented by the entire record before the court. 735 ILCS 5/3-110 (West 2012).
       Further, “[t]he findings and conclusions of the administrative agency on questions of fact shall
       be held to be prima facie true and correct.” Id. In examining an administrative agency’s
       findings of fact, we do not weigh the evidence or substitute our judgment for that of the
       agency. Cinkus, 228 Ill. 2d at 210. “Instead, a reviewing court is limited to ascertaining
       whether such findings of fact are against the manifest weight of the evidence.” Id. In contrast,
       an agency’s determination on a question of law is not binding on a reviewing court, and, thus,
       our review is independent and not deferential. Id. Alternatively, an examination of the legal
       effect of a given set of facts involves a mixed question of law and fact with a standard of
       review of clearly erroneous. Id. at 211.
¶ 24       In the present case, defendant asserts two arguments on appeal which require separate
       standards of review. The first is whether the Board properly applied the amended version of
       section 5-214(b) of the Pension Code retroactively to White’s petition for pension service
       credit. This issue we review de novo, as it involves the meaning and effect of statutory
       provisions which is a question of law. Allegis Realty Investors v. Novak, 223 Ill. 2d 318, 330
       (2006).

                                                  -6-
¶ 25       The second argument concerns whether the Board correctly determined that White cannot
       receive prior service credit under either section 5-214(b) or section 5-214(c) of the Pension
       Code. These issues involve a mixed question of law and fact which we consider under the
       clearly erroneous standard of review. Rosario v. Retirement Board of the Policemen’s Annuity
       & Benefit Fund, 381 Ill. App. 3d 776, 780 (2008). “The clearly erroneous standard of review
       lies between the manifest weight of the evidence standard and the de novo standard, and as
       such, it grants some deference to the agency’s decision.” Collins, 407 Ill. App. 3d at 984. The
       Board’s decision will be deemed clearly erroneous only where, upon review of the entire
       record, we are “left with the definite and firm conviction that a mistake has been committed.”
       (Internal quotation marks omitted.) Id. “Nonetheless, that the clearly erroneous standard is
       largely deferential does not mean, however, that a reviewing court must blindly defer to the
       agency’s decision.” Esquivel, 2011 IL App (1st) 111010, ¶ 20.

¶ 26                                The Retroactivity of Section 5-214(b)
¶ 27       We first turn to consider whether the Board properly applied the correct version of section
       5-214(b) to White’s petition. As previously discussed, we review the meaning and effect of
       statutory provisions de novo. Allegis Realty Investors, 223 Ill. 2d at 330. Illinois courts have
       adopted the approach set forth by the United States Supreme court in Landgraf v. USI Film
       Products, 511 U.S. 244 (1994), to determine when a statute is applied retroactively. As
       explained by our supreme court:
                   “In Commonwealth Edison, this court for the first time adopted the United States
               Supreme Court’s retroactivity analysis, as set forth in Landgraf v. USI Film Products
               [citation]. Under the Landgraf analysis, as adopted by this court, the first question is
               whether the legislature has clearly indicated the temporal reach of an amended statute.
               [Citation.] If so, then, absent a constitutional prohibition, that expression of legislative
               intent must be given effect. [Citation.] If not, then the court must determine whether
               applying the statute would have a retroactive impact, i.e., whether it would impair
               rights a party possessed when he acted, increase a party’s liability for past conduct, or
               impose new duties with respect to transactions already completed. [Citation.] If there
               would be no retroactive impact, then the amended law may be applied retroactively.
               [Citation.] If there would be a retroactive impact, however, then the court must
               presume that the legislature did not intend that it be so applied. [Citation.]” (Emphasis
               in original.) Caveney v. Bower, 207 Ill. 2d 82, 91 (2003).
¶ 28       Accordingly, we first consider whether the legislature has clearly indicated the temporal,
       or retroactive, reach of the amended statute. Commonwealth Edison Co. v. Will County
       Collector, 196 Ill. 2d 27, 38 (2001) (citing Landgraf, 511 U.S. at 280). Our supreme court,
       however, has held that “in light of section 4 [of the Statute on Statutes (5 ILCS 70/4 (West
       2006))], Illinois courts need never go beyond the threshold step of the Landgraf test. That is
       because the legislature will always have clearly indicated the temporal reach of an amended
       statute, either expressly in the new legislative enactment or by default in section 4 of the
       Statute on Statutes.” Doe A. v. Diocese of Dallas, 234 Ill. 2d 393, 406 (2009).
¶ 29       Section 4, often referred to as the general savings clause of Illinois, provides:
               “No new law shall be construed to repeal a former law, whether such former law is
               expressly repealed or not, as to any offense committed against the former law, or as to
               any act done, any penalty, forfeiture or punishment incurred, or any right accrued, or
               claim arising under the former law, or in any way whatever to affect any such offense
                                                     -7-
                or act so committed or done, or any penalty, forfeiture or punishment so incurred, or
                any right accrued, or claim arising before the new law takes effect, save only that the
                proceedings thereafter shall conform, so far as practicable, to the laws in force at the
                time of such proceeding. If any penalty, forfeiture or punishment be mitigated by any
                provisions of a new law, such provision may, by the consent of the party affected, be
                applied to any judgment pronounced after the new law takes effect. This section shall
                extend to all repeals, either by express words or by implication, whether the repeal is in
                the act making any new provision upon the same subject or in any other act.” 5 ILCS
                70/4 (West 2012).
       As our court has recognized, section 4 is a “clear legislative directive as to the temporal reach
       of statutory amendments and repeals when none is otherwise specified: those that are
       procedural may be applied retroactively, while those that are substantive may not.” Allegis
       Realty Investors, 223 Ill. 2d at 331.
¶ 30       In the present case, Public Act 97-651 amended section 5-214(b) of the Pension Code
       effective January 5, 2012, by adding the following language noted in italics below:
                    “(b) As a temporary police officer in the city or while serving in the office of the
                mayor or in the office of the corporation counsel, as a member of the city counsel of the
                city, as an employee of the Policemen’s Annuity and Benefit Fund created by this
                Article, as the head of an organization whose membership consists of members of the
                police department, the Public Vehicle License Commission and the board of election
                commissioners of the city, provided that, in each of these cases and for all periods
                specified in this item (b), including those beginning before the effective date of this
                amendatory Act of the 97th General Assembly, the police officer is on leave and
                continues to remain in sworn status, subject to the professional standards of the public
                employer or those terms established in statute.” 40 ILCS 5/5-214(b) (West 2012).
       In a one-sentence statement, the Board asserts the amendment expressly provides that the
       amended section 5-214(b) be applied retroactively to White’s petition. The Board does not
       explain its reasoning, but merely emphasizes the language of section 5-214(b) which states,
       “and for all periods specified in this item (b), including those beginning before the effective
       date of this amendatory Act.” 40 ILCS 5/5-214(b) (West 2012). This one-sentence argument is
       unsupported by any specific facts, argument, or citation to authority in contravention of Illinois
       Supreme Court Rule 341 (eff. Feb. 6, 2013). Failing to cite to relevant facts and authority
       violates Rule 341 and results in the party forfeiting consideration of the issue. Kic v. Bianucci,
       2011 IL App (1st) 100622, ¶ 23. Forfeiture, however, is a limit on the parties and not on the
       court. Oshana v. FCL Builders, Inc., 2013 IL App (1st) 120851, ¶ 18. Accordingly, we will
       consider whether the amended version of the statute applied retroactively to White’s claim.
¶ 31       We conclude the amended version of section 5-214(b) does not expressly prescribe that the
       legislature intended the amendment be applied to already pending petitions. Although section
       5-214(b) states that it applies to applications seeking service credit for time periods prior to the
       amendment, it does not state that it applies to claims for prior service credit that were already
       pending before the amendment became effective. Typically, when the legislature intends for a
       statute to be given retroactive effect it includes language similar to “ ‘[t]his Section applies to
       all causes of action that have accrued, will accrue, or are currently pending before a court of
       competent jurisdiction, including courts of review.’ ” Lazenby v. Mark’s Construction, Inc.,
       236 Ill. 2d 83, 95 (2010) (quoting 425 ILCS 25/9f (West 2004)); see Doe A., 234 Ill. 2d at 407
       (finding the legislature clearly indicated when the relevant statute applied as the amendment
                                                    -8-
       stated it applied “to actions pending when the changes took effect on July 24, 2003, as well as
       to ‘actions commenced on or after that date’ ” (quoting 735 ILCS 5/13-202.2(e) (West 2006))).
       Express language identifying the temporal reach of the statute is absent from section 5-214(b);
       therefore, the legislature did not clearly express its intent for section 5-214(b) to be applied
       retroactively to pending petitions.
¶ 32       In the absence of an express provision regarding the temporal reach of section 5-214(b), we
       further examine whether the amendment is substantive or procedural in nature. If the
       amendment is substantive, it may not be retroactively applied. Deicke Center–Marklund
       Children’s Home v. Illinois Health Facilities Planning Board, 389 Ill. App. 3d 300, 303
       (2009). A substantive amendment “establishes, creates or defines rights,” whereas
       “[p]rocedure is the machinery for carrying on the suit.” (Internal quotation marks omitted.) Id.
       at 303-04; see Doe v. University of Chicago, 404 Ill. App. 3d 1006, 1012 (2010).
¶ 33       In the present case, the amendment is substantive in nature, as it serves to limit pension
       service credit to police officers who are “on leave and continue[ ] to remain in sworn status.”
       40 ILCS 5/5-214(b) (West 2012). The retroactive application of this amendment would
       prevent White from being eligible for prior service credit, despite filing her petition before the
       effective date of the amendment. Because the amendment is substantive in nature, the
       retroactive application of the amendment by the Board to White’s claim was improper.

¶ 34                          Prior Service Credit Pursuant to Section 5-214(b)
¶ 35       The dissent, in determining whether White is eligible for prior service credit pursuant to the
       Pension Code, considered both the 2010 and 2012 versions of section 5-214(b). It should be
       noted, however, that the Board does not argue on appeal that White is not entitled to receive
       pension service credit under the 2010 version of section 5-214(b). In fact, during the
       administrative proceedings, the Board made no findings or determinations regarding whether
       White would be entitled to pension service credit if the original 2010 version of section
       5-214(b) applied. As a result, no arguments were raised on appeal regarding whether White
       should or should not receive pension service credit under the 2010 version of the section.
       Furthermore, in the record there is no dispute White would be entitled to service credit under
       section 5-214(b) in effect prior to January 5, 2012. The focal point of contention through each
       phase of this litigation and on appeal has been the retroactive application of the amended 2012
       version of section 5-214(b), not whether White is eligible under the 2010 version.
¶ 36       The dissent also raises the issue of White’s employment as a legal investigator in the office
       of the corporation counsel. The dissent determines that this position is not the equivalent of a
       temporary police officer as the term is set forth in either the 2010 or the 2012 version of section
       5-214(b). Whether or not White is eligible for pension service credit because of the type of
       position she held in the office of the corporation counsel was never an issue raised at any stage
       of this cause. As the circuit court noted, “[t]here is no dispute that the Record establishes that
       White served as an investigator in the office of the corporation counsel from November 1,
       1985[,] to August 31, 1988.” Although we review the determination of the Board and not that
       of the circuit court, it is evident from the trial court’s statement that the capacity in which
       White served in the office of the corporation counsel was never an issue considered by the
       Board as a basis for denying White pension service credit. The issue has always been whether
       the Board erred in applying the amended version of section 5-214(b) retroactively to determine
       whether White was entitled to pension service credit. Accordingly, we remand the matter to the
       Board to determine whether White is entitled to pension service credit under section 5-214(b)
                                                    -9-
       of the Pension Code (40 ILCS 5/5-214(b) (West 2010)).

¶ 37                            Prior Service Credit Pursuant to Section 5-214(c)
¶ 38       The Board contends that White failed to meet her burden of proof that she provided
       “investigative work” for the City of Chicago police department during her second period of
       employment as required by section 5-214(c) of the Pension Code. 40 ILCS 5/5-214(c) (West
       2010).3 The Board asserts White’s duties amounted to taking down initial reports and then
       turning that report over to a sworn police officer who would then investigate the matter. The
       question of whether White’s duties as a police aide constituted “investigative work” presents a
       mixed question of law and fact, which we review under the clearly erroneous standard. Collins,
407 Ill. App. 3d at 983.
¶ 39       Section 5-214(c) provides, in relevant part:
                “Any participant in this fund *** who has rendered service as a member of the police
                department of the city for a period of 3 years or more is entitled to credit for the various
                purposes of this Article for service rendered prior to becoming a member or subsequent
                thereto for the following periods:
                                                        ***
                        (c) While performing safety or investigative work for the county in which such
                    city is principally located or for the State of Illinois or for the federal government,
                    on leave of absence from the department of police, or while performing
                    investigative work for the department as a civilian employee of the department.” 40
                    ILCS 5/5-214(c) (West 2010).
¶ 40       When construing a statute, this court’s primary objective is to ascertain and give effect to
       the intent of the legislature. Taiym v. Retirement Board of the Policemen’s Annuity & Benefit
       Fund, 2014 IL App (1st) 123769, ¶ 14. To determine legislative intent, we look to the language
       of the statute, as it is the best indicator of the legislature’s intent. Id. We must give the statutory
       language its plain, ordinary, and popularly understood meaning. Id. If a word or phrase within
       a statute is undefined, it is appropriate to employ a dictionary to ascertain the meaning of the
       undefined word or phrase. Collins, 407 Ill. App. 3d at 984-85.
¶ 41       Section 5-101 of the Pension Code provides that the policemen’s annuity and benefit fund
       “shall be created and maintained for the benefit of its policemen, their widows and children,
       and of all contributors to, participants in, and beneficiaries of any police pension fund in
       operation, by authority of law, in such city immediately prior to the effective date.” 40 ILCS
       5/5-101 (West 2010). “The general assembly in passing the pension law endeavored to provide
       for the aged policemen who have served the city for a long period of time. *** It was adopted
       for a humane purpose and should be given a liberal construction.” (Internal quotation marks
       omitted.) Saffold v. City of Chicago, 192 Ill. App. 3d 827, 830 (1989). Accordingly, “[t]he
       language of pension statutes must also be liberally construed in favor of the rights of the
       pensioner.” Shields v. Judges’ Retirement System of Illinois, 204 Ill. 2d 488, 494 (2003).



           3
             Based on our determination that the 2010 version of the Pension Code applies in this matter, we
       will utilize the 2010 version of section 5-214(c) in our consideration of White’s claim. 40 ILCS
       5/5-214(c) (West 2010). We note, however, that this section was not amended by Public Act 97-651
       (eff. Jan. 5, 2012).
                                                     - 10 -
¶ 42        The parties rely on three cases involving the interpretation of section 5-214(c): Collins, 407
Ill. App. 3d 979; Diedrich v. Retirement Board of the Policemen’s Annuity & Benefit Fund,
       381 Ill. App. 3d 305 (2008); and Esquivel, 2011 IL App (1st) 111010. The Board relies on
       Collins, asserting that White’s duties as a police aide are similar to the duties the petitioner in
       Collins performed and, therefore, White does not qualify for prior service credit pursuant to
       section 5-214(c). Specifically, the Board asserts White’s duties did not constitute
       “investigative work” as her job was only to write down preliminary information and pass it on
       to the sworn officers. White, however, relies on Diedrich and Esquivel. White asserts these
       cases are directly on point, as in each case the petitioners performed duties similar to White’s
       and received prior service credit under section 5-214(c).
¶ 43        In Collins, we considered whether the petitioner, who had been previously employed as a
       police dispatcher aide, qualified for prior service credit under section 5-214(c) of the Code.
       Collins, 407 Ill. App. 3d at 980. The petitioner, Collins, presented evidence to the Board that
       established her duties were to write down information from 911 calls and pass that information
       on to the dispatcher. Id. at 986. Collins also solicited descriptive information such as the nature
       of the complaint and location of the incident and prepared radio dispatch cards. Id. Collins did
       not follow up with police officers in the investigation. Id. Although Collins asked the callers
       specific questions, those questions involved “preliminary information: What happened? What
       location? Where is the victim? Where is the offender?” Id.
¶ 44        The Collins court construed the word “investigate” to mean “ ‘to observe or study by close
       examination and systematic inquiry,’ ‘to make a systematic examination,’ and ‘to conduct an
       official inquiry.’ ” Id. at 985 (quoting Webster’s Ninth New Collegiate Dictionary 636
       (1985)). The reviewing court further defined “investigate” to mean “ ‘to inquire into (a matter)
       systematically; to make (a suspect) the subject of a criminal inquiry’ and ‘[t]o make an official
       inquiry.’ ” Id. (quoting Black’s Law Dictionary 830 (7th ed. 1999)).
¶ 45        We upheld the Board’s determination that Collins’ position as a police dispatcher aide did
       not constitute investigative work. Id. at 986. We reasoned that Collins’ position as a police
       dispatcher aide did not require her to “make a systematic inquiry or examination to gather
       evidence of a crime; rather, she prepared an initial response card for police and on occasion
       fulfilled requests for name and license plate information or prepared requests for evidence
       technicians or police crime laboratory units to be sent to the scene of an emergency.” Id. We
       further emphasized that Collins’ position “was to transfer the information received from a 911
       caller to the dispatcher, who would relay that information to the investigating police officers.”
       Id.
¶ 46        In Diedrich, we considered whether the petitioner, a Chicago police officer, could receive
       prior service credit for work performed as a Spanish translator prior to becoming a police
       officer. Diedrich, 381 Ill. App. 3d at 306. In that case, the unrebutted evidence at the hearing
       demonstrated that Diedrich “would often be the first person to speak with Spanish-speaking
       civilians who came into the station.” Id. at 307. Diedrich would “gather initial information and
       determine what action to recommend to the police officers.” Id. Diedrich would also question
       the civilians to further elicit details of their complaints. Id. Additionally, Diedrich would make
       follow-up telephone calls to seek additional information on pending cases. Id.
¶ 47        Testimony was further elicited from other police officers, which established that as
       Diedrich became a more experienced translator, “she would initiate questions, without direct
       input from the police officer she was assisting.” Id. One officer testified that “[n]o
       investigation involving a Spanish-speaking person could truly commence until a translator
                                                   - 11 -
       such as petitioner first spoke with the individual.” Id. at 308. Another officer testified that
       Diedrich “would not just translate what she was told to translate, she would formulate and ask
       questions on her own.” Id.
¶ 48       We found that the Board omitted critical evidence regarding Diedrich’s actual job duties in
       its written decision, which “included descriptions by the petitioner and police officers with
       whom she served regarding the manner in which her actual job duties exceeded those of a mere
       translator.” Id. at 310. The Diedrich court concluded that “the plain and ordinary meaning of
       ‘investigative work’ includes the activities described by petitioner and four police officers in
       unrebutted testimony at the hearing before the Board.” Id. at 312. The reviewing court further
       held “that petitioner has presented unrebutted evidence which satisfies the provisions of
       section 5-214(c).” Id. We specifically noted that Diedrich’s duties entailed participation in
       “legal inquiries and the taking of evidence” and was “much more elaborate than mere
       translation.” Id. at 310.
¶ 49       In Esquivel, we similarly considered whether Esquivel’s position as a “civilian senior
       public safety aide/bilingual” qualified for prior service credit pursuant to section 5-214(c).
       Esquivel, 2011 IL App (1st) 111010, ¶ 1. In that case, the testimony established Esquivel
       worked at the desk of the 5th District police station and was in charge of the radios and the
       distribution of shotguns. Id. ¶ 6. Esquivel testified he would assist with station inquires and
       would be called to interpret for Spanish-speaking individuals. Id. Esquivel further assisted
       police officers after an initial arrest, including “giving Miranda rights, questioning, informing
       the individual of the bond, and letting the individual know the court date.” Id. Esquivel also
       testified he would “help an officer in contacting victims of ‘con games’ or ‘purse snatchings.’
       He would try to get a description of the individuals and any other information for senior
       officers to investigate.” Id. ¶ 7. He testified this information “helped the officers to set up
       ‘stings’ at currency exchanges.” Id.
¶ 50       Other officers either testified at the hearing before the Board or submitted letters in support
       of Esquivel’s application. Id. ¶¶ 8-13. The officers testified consistently with Esquivel’s
       testimony, with one stating that he would use Esquivel to “ ‘pull[ ] out of the victim what
       happened to them so we could write our paper up.’ ” Id. ¶ 8. A letter from an officer in support
       of Esquivel’s petition stated, “ ‘Officer Esquivel also initiated his own questioning that proved
       vital of [sic] the case.’ ” Id. ¶ 11. Another letter stated that Esquivel “ ‘became incredibly
       knowledgeable in his investigative skills and the district officers considered him their peer.’ ”
       Id. ¶ 13. The Board denied Esquivel’s request for prior service credit, concluding that his work
       did not constitute investigative work. Id. ¶ 14. The circuit court reversed the Board’s decision.
       Id. ¶ 15.
¶ 51       On appeal, we found the Board’s determination to be clearly erroneous as the “evidence
       presented to the Board demonstrates that Esquivel did more than ‘act as an interpreter and to
       hand out when needed, radios and shotguns to officers assigned to various tasks.’ ” Id. ¶ 35.
       We stated that Esquivel “helped to conduct official inquires by assisting in the questioning of
       victims and arrestees.” Id. The testimony established that Esquivel “was able to initiate
       questions” and that his translation work “helped officers to set up sting operations and, on at
       least one occasion, to obtain a search warrant.” Id.
¶ 52       Based on the evidence presented, including White’s testimony and the affidavit of Officer
       Maxwell, we find the instant case to be closer to Diedrich and Esquivel than Collins. Here, the
       record demonstrates that White presented her own testimony to the Board, as well as an
       affidavit from Officer Maxwell, which established her duties entailed investigative work
                                                   - 12 -
       within the meaning of section 5-214(c). Specifically, White testified she would take civilian
       complaints and “formulate a detailed list of questions” in order to “help resolve [the]
       situation.” Part of White’s duties also involved the identification of issues that needed
       immediate attention, and in those cases she would “give a flash message over the radio” or call
       an ambulance for assistance.
¶ 53       In addition, White’s testimony regarding the discovery of the dog-fighting ring further
       established that her duties as a police aide entailed more than just passing information along to
       other officers, but in fact consisted of “investigative work” as contemplated by section
       5-214(c). White testified that after a civilian came into the police station with a complaint of
       about five or six dogs barking, she formulated a series of detailed follow-up questions and,
       based on the responses to those questions, determined an illegal dog-fighting ring may be
       operating in the location of the complaint. Based on White’s investigative work, an illegal
       dog-fighting ring was in fact discovered and weapons were recovered. In addition, in each
       situation, White would formulate questions that would lead to the resolution of the citizen’s
       complaint. White’s actions clearly involved a “ ‘close examination and systematic inquiry’ ”
       and, therefore, constituted “investigative work” under section 5-214(c). Collins, 407 Ill. App.
3d at 985 (quoting Webster’s Ninth New Collegiate Dictionary 636 (1985)).
¶ 54       Moreover, as noted by the circuit court, the Board based its determination to deny White
       pension service credit for her employment as a police aide because, “White obtained and wrote
       down information from a citizen or officer and passed that information on to others to
       investigate. White took no part in any follow up [sic] investigation.” The decisions of Esquivel
       and Diedrich, as discussed above, establish that conducting the follow-up portion of an
       investigation is not determinative of whether an individual has performed “investigative work”
       under section 5-214(c). These decisions set forth that the facts surrounding the “participa[tion]
       in legal inquiries and the taking of evidence” by a petitioner are what establish whether a
       petitioner has conducted “investigative work” so as to receive prior service credit pursuant to
       section 5-214(c). Diedrich, 381 Ill. App. 3d at 310; see Esquivel, 2011 IL App (1st) 111010,
       ¶ 35.
¶ 55       The dissent’s interpretation of what transpired at the hearing before the Board does not take
       into consideration the fact that the Board declined to consider Officer Maxwell’s affidavit and
       made no finding as to his credibility. Moreover, the dissent does not take into account the fact
       that White was never allowed to complete her testimony. We acknowledge that an
       administrative hearing is not as strictly structured as a hearing in the circuit court; however,
       parties in administrative hearings are still entitled to due process of law. Abrahamson v. Illinois
       Department of Professional Regulation, 153 Ill. 2d 76, 92-93 (1992). “A fair trial before a fair
       tribunal is a basic requirement of due process, a requirement that applies to both courts and
       administrative agencies which perform adjudicatory functions.” Arvia v. Madigan, 209 Ill. 2d
520, 540 (2004). It is well settled that a “fair hearing before an administrative agency includes
       the opportunity to be heard, the right to cross-examine adverse witnesses, and impartiality in
       ruling upon the evidence.” Abrahamson, 153 Ill. 2d at 95. Here, White was not permitted to
       complete her testimony by a member of the Board. In addition, the Board declined to consider
       the affidavit of Officer Maxwell because “there was no showing made as to why the officer
       could not be present and be examined as to the affidavit made and his credibility.” The record
       demonstrates, however, that both Officer Maxwell’s affidavit and the representations of
       White’s counsel established that Officer Maxwell was absent because he was at work at the
       time of the hearing. We note that Officer Maxwell’s affidavit was dated March 26, 2012, three
                                                   - 13 -
       days before the hearing occurred, and was signed and sworn by him before a notary. The
       Board’s decision to disregard the affidavit “minimized the unrebutted evidence presented”
       regarding White’s claim as a civilian employee. Esquivel, 2011 IL App (1st) 111010, ¶ 30.
¶ 56       We find that the Board’s decision was clearly erroneous, and based on the entire record, we
       are left with the definite and firm conviction that a mistake has been committed. White
       presented sufficient evidence to satisfy the requirements of section 5-214(c) and should be
       awarded the applicable pension service credit.

¶ 57                                       CONCLUSION
¶ 58      For the foregoing reasons, we affirm the judgment of the circuit court of Cook County and
       remand this matter to the Board for a determination of the pension service credit for which
       White is entitled.

¶ 59      Affirmed and remanded with directions.

¶ 60       JUSTICE LAMPKIN, dissenting.
¶ 61       I dissent from the majority’s conclusion that White is entitled to pension service credit
       under section 5-214(b) and (c) of the Pension Code (40 ILCS 5/5-214(b), (c) (West 2010)).
       First, I would find that White’s employment as a legal investigator of tort and personal injury
       actions for the office of the corporation counsel does not qualify for service credit under either
       the 2010 or 2012 version of section 5-214(b) because she was not a temporary police officer
       while serving in the office of the corporation counsel. Second, I would find that White’s
       employment as an administrative assistant II/police aide for the City of Chicago police
       department does not qualify for service credit under section 5-214(c) because her duties did not
       constitute investigative work.
¶ 62       When this court reviews a final decision under the Administrative Review Law (735 ILCS
       5/3-101 et seq. (West 2010)), we review the decision of the administrative agency and not the
       circuit court’s determination. Rosario, 381 Ill. App. 3d at 779-80. The issue of White’s
       eligibility for service credit under section 5-214(b) involves interpretation of the statute, which
       is a question of law subject to de novo review. City of Sandwich v. Illinois Labor Relations
       Board, State Panel, 406 Ill. App. 3d 1006, 1008 (2011). However, even where review is
       de novo, this court may afford the Board’s construction of the relevant provisions of the
       Pension Code some “deference in recognition of the fact that agencies make informed
       judgments on the issues based upon their experience and expertise and serve as an informed
       source for ascertaining the legislature’s intent.” Provena Covenant Medical Center v.
       Department of Revenue, 236 Ill. 2d 368, 387 n.9 (2010). Reviewing courts may give
       substantial weight and deference to an interpretation by the agency charged with the
       administration and enforcement of the statute only if the statute is ambiguous. See
       Abrahamson, 153 Ill. 2d at 97-98; Illinois Consolidated Telephone Co. v. Illinois Commerce
       Comm’n, 95 Ill. 2d 142, 152 (1983). Nevertheless, an agency’s interpretation is not binding on
       the court and will be rejected when it is erroneous. Shields, 204 Ill. 2d at 492.
¶ 63       The General Assembly passed the pension law to provide for the aged police officers who
       had served the city for a long period of time. Saffold v. City of Chicago, 192 Ill. App. 3d 827,
       830 (1989). The reviewing court must construe the provisions of the Pension Code liberally in
       favor of the rights of the pensioner. Johnson v. Retirement Board of the Policemen’s Annuity &

                                                   - 14 -
       Benefit Fund, 114 Ill. 2d 518, 521 (1986). The primary rule of statutory interpretation, “to
       which all other canons and rules are subordinate, is to ascertain and give effect to the intent of
       the legislature.” Wade v. City of North Chicago Police Pension Board, 226 Ill. 2d 485, 509-10
       (2007). “The language of a statute is generally considered to be the most reliable indication of
       the legislature’s objectives in enacting that particular law.” Id. at 511. “[A]ll words and phrases
       must be interpreted in light of other relevant provisions of the statute and must not be construed
       in isolation.” Brucker v. Mercola, 227 Ill. 2d 502, 514 (2007). “Each word, clause and sentence
       of the statute, if possible, must be given reasonable meaning and not rendered superfluous.” Id.
¶ 64        Section 5-214(b) provides in relevant part as follows:
                    “§ 5-214. Credit for other service. Any participant in this fund (other than a
                member of the fire department of the city) who has rendered service as a member of the
                police department of the city for a period of 3 years or more is entitled to credit for the
                various purposes of this Article for service rendered prior to becoming a member or
                subsequent thereto for the following periods:
                         ***
                         (b) As a temporary police officer in the city or while serving in the office of the
                    mayor or in the office of the corporation counsel, as a member of the city council of
                    the city, as an employee of the Policemen’s Annuity and Benefit Fund created by
                    this Article, as the head of an organization whose membership consists of members
                    of the police department, the Public Vehicle License Commission and the board of
                    the election commissioners of the city, provided that, in each of these cases and for
                    all periods specified in this item (b), including those beginning before the effective
                    date of this amendatory Act of the 97th General Assembly, the police officer is on
                    leave and continues to remain in sworn status, subject to the professional standards
                    of the public employer or those terms established in statute.” (Emphasis added.) 40
                    ILCS 5/5-214 (West 2012).
       Except for the above-quoted italicized language, which was added by Public Act 97-651 and
       became effective January 5, 2012, the relevant provisions of 5-214(b) were the same under the
       2010 or 2012 versions of the statute. Also applicable in this case is section 5-109 of the Pension
       Code, which defines policeman as:
                “(a) An employee in the regularly constituted police department of a city appointed and
                sworn or designated by law as a peace officer with the title of policeman, policewoman,
                chief surgeon, police surgeon, police dog catcher, police kennelman, police matron,
                and members of the police force of the police department; and
                    (b) An employee as defined in sub-paragraph (a) immediately above who is serving
                in the regularly constituted police department of a city in a rank or position which is
                exempt from civil service and who, immediately prior to the time he began such
                service, was a participant in the Policemen’s Annuity and Benefit Fund Act; and
                    (c) Any policeman of a park district transferred to the employment of a city under
                the ‘Exchange of Functions Act of 1957.’ ” 40 ILCS 5/5-109 (West 2010).
¶ 65        White argues that she is entitled to service credit under section 5-214(b) because, prior to
       becoming a police officer, she was “serving in the office of the corporation counsel” when she
       was employed full time as a legal investigator in the office of the corporation counsel.
       Essentially, White’s interpretation of section 5-214(b) seems to be that there are six situations
       in which an officer could receive pension credit for prior employment: (1) as a temporary

                                                    - 15 -
       police officer in the city; (2) as someone serving in the office of the mayor; (3) as someone
       serving in the office of the corporation counsel; (4) as a member of the city council; (5) as an
       employee of the Policemen’s Annuity and Benefit Fund (Policemen’s Fund); and (6) as the
       head of an organization whose membership consists of members of the police department, the
       Public Vehicle License Commission and the board of election commissioners of the city. The
       Board does not seem to dispute White’s interpretation of section 5-214(b).
¶ 66       I, however, do not read section 5-214(b) to give service credit to any person serving in the
       corporation counsel’s office. While it could be argued that subparagraph (b) is ambiguous and
       can be read according to White’s interpretation, I believe such ambiguity is dispelled by the
       punctuation and parallelism of the four clauses that comprise subparagraph (b). Subparagraph
       (b) lists four separate categories for which a fund participant may receive service credit. Each
       clause is introduced by the phrase “as a” and is separated by commas. Moreover, each clause
       designates a particular type or status of employment, i.e., “a temporary police officer,” a
       “member,” an “employee” or “the head.”
¶ 67       Consequently, I read subparagraph (b) to provide service credit when a fund participant has
       rendered service: (1) as a temporary police officer in the city or while serving in the office of
       the mayor or the corporation counsel; (2) as a member of the city council; (3) as an employee
       of the Policemen’s Fund; or (4) as the head of an organization consisting of members of the
       police department, the Public Vehicle License Commission and the city’s board of election
       commissioners. I would not construe the first clause to grant service credit to any employee or
       volunteer of the mayor’s office or the corporation counsel’s office. If the legislature had meant
       to include those types of employees in the service credit provision of subparagraph (b), specific
       language to that effect would have been included in the subparagraph.
¶ 68       In order for White’s work at the corporation counsel’s office to qualify for service credit
       under subparagraph (b), she had to be a temporary police officer while serving at that office.
       She was not. Therefore, I would hold that the clear language of the statute establishes that
       White is not entitled to service credit for her employment as a legal investigator at the
       corporation counsel’s office prior to her employment with the city department of police.
¶ 69       Next, White contends she is entitled to service credit under section 5-214(c) of the Pension
       Code because, when she was an administrative assistant II/police aide for the City of Chicago
       police department, she was “performing investigative work for the department as a civilian
       employee of the department.” 40 ILCS 5/5-214(c) (West 2010). I would find that the Board’s
       determination was not clearly erroneous where the Board concluded that White did not qualify
       for pension credit under section 5-214(c) because she did not show that her prior civilian
       employment duties were investigative.
¶ 70       According to her testimony, White assisted citizens who came to the police station seeking
       police service or help. She was stationed at the front desk and wore a uniform that was similar
       to the uniforms worn by sworn police officers. She questioned the people seeking assistance
       and would formulate follow-up questions based on their responses. Then she would give that
       information to police officers or detectives. She acknowledged that she did not participate in
       any ensuing investigations conducted by the officers or detectives. If the situation required an
       immediate response, she would give a flash message over the police radio. On one occasion, a
       man complained about barking dogs. When White questioned the man further, she suspected
       that illegal dog-fighting was taking place and forwarded that information to the detective
       division, which confirmed her suspicions, broke up the dog-fighting ring, and recovered guns
       and other contraband. On another occasion, a mother came to the station with a small child,
                                                  - 16 -
       who was frightened, hysterical, and in pain. White questioned the mother, concluded there was
       something physically wrong with the child and summoned an ambulance. It was later
       determined that the child had been sexually assaulted.
¶ 71       White also submitted the affidavit of Richard Maxwell, who averred that he was a “lifetime
       law enforcement officer in the Chicago Police Department” and had “personal knowledge” of
       White’s job duties from 1995 until 1998. Maxwell stated that White’s duties included
       conducting preliminary investigations by questioning the people who came to the police
       station, writing confidential reports, interviewing victims and witnesses, running name checks
       of persons taken into custody to determine if they were wanted on a warrant, and searching
       female arrestees for weapons and contraband. Maxwell opined that the duties White performed
       were investigative duties. Maxwell stated that he could not be present for White’s hearing
       because he had to work.
¶ 72       Contrary to the majority’s conclusion, I would find that the facts of this case are closer to
       Collins, 407 Ill. App. 3d 979, which held that the applicant’s duties were not investigative, than
       to Diedrich, 381 Ill. App. 3d 305, and Esquivel, 2011 IL App (1st) 111010, which held that the
       applicant’s duties were investigative.
¶ 73       In Collins, the applicant received 911 telephone calls and questioned the callers to
       determine the appropriate police resources needed. She also translated Spanish-speaking 911
       calls to English and elicited descriptive information such as the nature of the complaint and
       location of the incident. She did not go outside on the street with other police officers as part of
       her job function. Collins, 407 Ill. App. 3d at 981. Similarly, White questioned people who
       came to the police station for assistance in order to determine the appropriate resources or
       course of action relevant to their complaint or request. Although White formulated the
       questions she asked, she was eliciting descriptive information in order to determine what
       police services might be warranted and then gave that information to police officers or
       detectives, who would conduct the police investigation. White did not accompany the police as
       they conducted the investigation and did not further participate in the investigation. Her
       thorough and competent performance of her police aide job did ultimately result in
       investigative police activity that stopped a dog-fighting operation and obtained help for a
       sexually assaulted child, but White’s laudable job performance did not elevate her job duties to
       investigative work.
¶ 74       White’s job duties were not similar to duties deemed investigative by this court in Diedrich
       and Esquivel. The applicant in Diedrich had been a civilian Spanish translator for the police
       department since 1972 before she became a police officer in 1986. There were very few
       Spanish-speaking police officers in the district at that time, and Diedrich’s main function was
       interpreting at the police station both in person and on the telephone. Diedrich, 381 Ill. App. 3d
       at 306-07. This court, however, concluded that she engaged in much more elaborate work than
       mere translation because she participated in legal inquiries and the taking of evidence. Id. at
       310. Specifically, due to the language barrier, she directly participated in investigations by
       assisting the officers during the questioning of victims and offenders. When the investigating
       officer did not ask questions germane to the situation, Diedrich questioned citizens on her own
       accord, evaluated whether they were unsure or evasive in their answers, evaluated their
       credibility and forthrightness, and communicated her evaluation to the police officer. Id. at
       306-08. Diedrich also undertook duties that entailed follow-up telephone calls to seek
       additional information on pending cases. Id. at 307. In addition, Diedrich spent approximately
       two months a year substituting for police officers on vacation in the review office. Id. In that
                                                    - 17 -
       role, she examined confidential case reports to determine whether patterns existed which
       indicated that an offender might have been involved in more than one crime. Id. She would
       then submit written reports of her conclusions to the department. Id.
¶ 75       The applicant in Esquivel was a civilian employee in the police department in 1974 until he
       entered the police academy in 1989. Esquivel, 2011 IL App (1st) 111010, ¶ 2. He sought
       service credit for his work beginning in 1980 as a senior public safety aide/bilingual. Id. ¶ 3.
       His duties included speaking in front of community groups to explain the “con games” that
       were being perpetrated on elderly citizens and to address safety issues and crime prevention.
       Id. ¶¶ 3, 5. Esquivel helped build a good relationship between the community and the police
       during community meetings because Hispanic people who might not want to talk directly to
       the police would tell Esquivel about problems, and Esquivel would relay that information to an
       officer and assist in the investigations that ensued. Id. ¶¶ 9, 12. Information that he received
       from safety workshops helped the officers set up “stings” at currency exchanges, and his
       translation of a couple of letters resulted in warrants for drug houses. Id. ¶ 31. There were very
       few Hispanic officers when Esquivel was hired, and he assisted as a translator with station
       inquiries and would be called to interpret for Spanish-speaking individuals and for police
       officers after an initial arrest. Id. ¶¶ 5-6. He also “assisted in giving Miranda rights,
       questioning, informing the individual of the bond,” and was subpoenaed multiple times to
       testify about the giving of Miranda rights. Id. ¶ 6. A police captain testified that he used
       Esquivel to translate for victims and arrestees during investigations, and would have Esquivel
       ask some questions for the officers after an offender was advised of his rights. Id. ¶ 8. If
       Esquivel was not available to assist with the translations, it delayed investigations
       considerably. Id. ¶¶ 8, 11. Esquivel assisted in the processing of arrestees and, being a civilian
       employee, would gain an arrestee’s confidence and learn additional information that would
       then be conveyed to the arresting officer. Id. ¶ 13. One officer noted that Esquivel “ ‘became
       incredibly knowledgeable in his investigative skills and the district officers considered him
       their peer.’ ” Id.
¶ 76       Due to a language barrier, both Diedrich and Esquivel participated in and assisted police
       officers with the questioning of victims, suspects, and arrestees during the investigation
       process. Through their testimony and the testimony of their colleagues and superiors, Diedrich
       and Esquivel established that they went beyond their roles as translators and actively
       participated in investigations with the officers. White, however, did not participate in or help
       conduct police inquiries by assisting in the questioning of victims and arrestees with the police
       officers. She acknowledged that after she obtained preliminary information from a member of
       the public and conveyed that person’s complaint or request to an officer or a detective, she had
       no further role in the investigations that ensued.
¶ 77       Finally, White contends her testimony was persuasive because it was unrebutted and
       argues that the Board wrongly rejected Officer Maxwell’s affidavit testimony. I disagree. First,
       the determining factor here was the substance of White’s testimony and the evidence
       concerning her duties as a police aide, not the unrebutted nature of her testimony. Moreover, I
       disagree with the notion that White was not allowed to complete her testimony. When she
       testified about the dog-fighting incident, the Board asked her if she had any documentation to
       support her assertion that her preliminary inquiries resulted in the recovery of guns and other
       contraband and the disruption of an illegal dog-fighting ring. White admitted that she had no
       corroborating testimony or evidence. When she testified about the sexually assaulted child, the
       Board indicated that it did not need to hear any further testimony about incidents where White
                                                   - 18 -
       obtained preliminary information from members of the public seeking police assistance and
       then passed that information on to police officers or detectives who conducted the
       investigations. Aside from submitting Officer Maxwell’s affidavit, White did not tell the
       Board at the hearing that she had additional relevant testimony or evidence to offer, and she
       does not specify on appeal any further evidence she would have offered at the hearing.
       According to the record, White continued to talk about her prior role as a civilian employee in
       the police department, and the Board politely thanked her for her work before adjourning to
       consider the evidence.
¶ 78       Second, the Board acted well within its authority to determine what weight, if any, to give
       Officer Maxwell’s affidavit. Officer Maxwell’s credibility was an issue, and the Board cannot
       cross-examine an affidavit. Furthermore, Officer Maxwell failed to explain why he was unable
       to obtain time off from work in order to testify at the scheduled hearing on this important
       matter involving White’s claim for approximately 10 years of pension service credit. Although
       the applicant in Esquivel submitted into evidence letters from one police captain and two
       police officers who had worked with Esquivel in support of his application for service credit,
       the Captain and one of the two officers also testified in person at Esquivel’s hearing. White’s
       failure to present any witness aside from herself left the Board with no corroborating testimony
       subject to cross-examination on the crucial issue of the alleged investigative nature of her job
       duties. Furthermore, Officer Maxwell’s opinion in his affidavit that White’s duties were
       investigative was not strongly supported with specific facts, and he did not indicate how
       frequently he worked with White or whether he was her supervisor or simply a coworker.
¶ 79       I believe the Board’s conclusion–that White’s duties as a police aide did not constitute
       investigative work–was not clearly erroneous. White simply questioned people who came to
       the station for assistance in order to obtain preliminary information, which she then passed on
       to police officers or detectives who would conduct the investigation. She neither participated
       with the officers as they conducted the investigation nor made a systematic inquiry or
       examination to gather evidence of a crime.




                                                  - 19 -